       Case 1:20-cv-00534-AWI-SAB Document 128 Filed 09/15/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOSHUA JASON DALKE,                               )   Case No.: 1:20-cv-00534-AWI-SAB (PC)
                                                       )
12                  Plaintiff,                         )
                                                       )   ORDER DENYING PLAINTIFF’S SECOND
13          v.                                             MOTION TO TAKE DEPOSITION OF
                                                       )   DEFENDANTS
14                                                     )
     KING CLARK, et al.,
                                                       )   (ECF No. 127)
15                                                     )
                    Defendants.                        )
16                                                     )

17          Plaintiff Joshua Jason Dalke is proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s second motion to take the deposition of Defendants,

20   filed September 13, 2021. Plaintiff seeks to take the depositions of Defendants and “maybe a couple

21   other relevant” witnesses by written questions pursuant to the procedures set forth under Federal Rule

22   of Civil Procedure 31.

23          As Plaintiff was previously advised, the deposition upon written questions basically works as

24   follows: The prisoner sends out a notice of deposition that identifies (a) the deponent (i.e., the

25   witness), (b) the officer taking the deposition, (c) a list of the exact questions to be asked of the

26   witness, and (d) the date and time for the deposition to occur. The defendant would have time to send
27   to the prisoner written cross-examination questions for the witness, the prisoner would then have time

28   to send to defendant written re-direct questions for the witness, and the defendant would have time to

                                                           1
       Case 1:20-cv-00534-AWI-SAB Document 128 Filed 09/15/21 Page 2 of 2



1    send to the prisoner written re-cross-examination questions for the witness[.] Harrell v. Jail, 2015 WL

2    8539037, *1–2 (E.D. Cal. Dec. 11, 2015) (quoting Brady v. Fishback, 2008 WL 1925242, at *1–2

3    (E.D. Cal. Apr. 30, 2008)). Plaintiff's in forma pauperis status also does not entitle him to a waiver of

4    any of the costs associated with this form of deposition; instead, he must pay the necessary deposition

5    officer fee, court reporter fee, and costs for a transcript. Id. (citations omitted).

6             Courts have found a failure to make these showings defeats a motion to take depositions. See

7    Harrell, 2015 WL 8539037, at *2; Jackson v. Woodford, 2007 WL 2580566, at *1 (S.D. Cal. Aug. 17,

8    2007). Plaintiff has failed to identify the officer taking the depositions and the date and time for the

9    depositions. In addition, Plaintiff has failed to show that he can pay the costs associated with written

10   depositions, including fees for a deposition officer and court reporter, the costs of transcribing the

11   deposition, and witness fees and mileage under Rule 45(b)(1). As stated above, Plaintiff's indigent

12   status does not entitle him to a waiver of fees. Furthermore, leave of Court is not required to depose

13   any person except for those incarcerated or previously deposed. Fed. R. Civ. P. 31(a)(2)(A)(ii), (B).

14   Accordingly, for the reasons discussed above, Plaintiff failed to make the required showing to conduct

15   depositions by written questions and his motion is denied.

16
17   IT IS SO ORDERED.

18   Dated:     September 15, 2021
19                                                        UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28

                                                            2
